Title: From George Washington to William Fitzhugh, 8 November 1780
From: Washington, George
To: Fitzhugh, William


                        

                            
                            Dear Sir,
                            Hd Qrs Passaic Falls 8th Novr 1780
                        
                        I have now the pleasure to congratulate you, Mrs Fitzhugh and the Cornet, on his exchange. It was compleated
                            a few days ago, and the Commissary of Prisoners will forward the certificate or promulgation of it.
                        The favourable prospect which at one stage of the campaign was held up to view, has vanished like the morning
                            dew; leaving scarce a trace behind it but the recollection of past distresses on the score of Provision, the want of wch
                            continues to threaten us.
                        Our accts from the Southward are vague & uncertain, but agreeable. If it be true, that a body of
                            French or Spanish Troops have landed in South Carolina it may end in the total destruction of Cornwallis’ Army—another
                            Embarkation is talked of at New York—but this also is a matter of suggestion—not certainty as to Numbrs.
                        It is devoutly to be wished that the late resolves of Congress for regulating the Army, & compleating
                            the Regiments for the War, may receive all the energetic force of the respective States. Certain I am, that if this
                            measure had been adopted four, or even three years ago, that we might, at this time have been sitting under our vines &
                            fig trees in the full enjoyment of Peace & Independence. To attain which, tho’ the delay of the measure is unfortunate,
                            it does not make it too late, but more necessary to enter upon it vigorously at this late hour.
                        An Army for the War—proper Magazines—and sufficient powers in Congress for all the purposes of War, will soon put an end to it—but the expensive, and ruinous system we were pursuing, was
                            more than the funds of any Nation upon Earth could bear, and served to increase the hopes of the enemy in proportion as
                            the minds of our own people were depressed, by a boundless prospect of expence, which was encreasing, as it rolled on,
                            like a snow ball.
                        My best respects attend Mrs Fitzhugh—& Compliments to your Son—With much esteem and Affection I am—Dr
                            Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    